EXHIBIT 10.3
 
 
FORM OF
INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT (this “Agreement”) is dated as of [___________],
2012 (the “Effective Date”), by and among Talos Production LLC, a Delaware
limited liability company (“Buyer”), Energy Resource Technology GOM LLC, a
Delaware limited liability company (formerly known as Energy Resource Technology
GOM, Inc., a Delaware corporation) (the “Company”), CKB Petroleum LLC, a
Delaware limited liability company (formerly known as CKB Petroleum, Inc., a
Texas corporation) (“CKB” and, together with Buyer and the Company, the
“Obligees”) and Helix Energy Solutions Group, Inc., a Minnesota corporation (the
“Obligor”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Purchase Agreement (as hereinafter
defined).
 
WHEREAS, Buyer entered into an Equity Purchase Agreement, dated as of
[_____________], 2012 (as the same may have been amended from time to time, the
“Purchase Agreement”), pursuant to which Obligor agreed to sell to Buyer the
Purchased Equity in the Company; and
 
WHEREAS, pursuant to Section 8.13(d) of the Purchase Agreement, Obligees are
required, as of the Effective Date, to indemnify Obligor and its Affiliates, to
the extent Obligor or its Affiliates is an obligor under the Unreleased
Financial Guarantees set forth on Schedule A hereto, from and against all of
their obligations arising under the Unreleased Financial Guaranties set forth on
Schedule A hereto.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
 
Section 1.1. Indemnification. Subject to the terms, conditions and limitations
set forth in this Agreement, from and after the Effective Date, the Obligees
shall indemnify, defend and hold harmless the Obligor, its Affiliates and its
officers, directors, employees, shareholders, members, partners and agents, to
the extent (and only to the extent) any of the foregoing is an obligor under the
Unreleased Financial Guarantees set forth on Schedule A hereto (collectively,
the “Obligor Indemnified  Persons”), from and against all of their obligations
arising under the Unreleased Financial Guaranties set forth on Schedule A
hereto, except to the extent that Buyer is otherwise entitled to indemnification
with respect to such obligations pursuant to Section 13.2 of the Purchase
Agreement.  Obligees’ indemnification obligation pursuant to this Section 1.1
shall not be subject to or limited by any deductible amount, any claim
threshold, any general or specific cap or any survival period limitation.
 
Section 1.2. Claim Procedures.
 
(a) If an Obligor Indemnified Party receives notice of the assertion or
commencement of any claim asserted against an Obligor Indemnified Party by a
third Person (“Third Party Claim”) in respect of any matter that is subject to
indemnification under Section 1.1 of this Agreement, the Obligor Indemnified
Party shall promptly (i) notify the Obligees of the Third Party Claim and (ii)
 
 
 

--------------------------------------------------------------------------------

 
 
transmit to the Obligees a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), the Obligor Indemnified Party’s best
estimate of the amount of liabilities attributable to the Third Party Claim and
the basis of the Obligor Indemnified Party’s request for indemnification under
this Agreement.  Failure to timely provide such Claim Notice shall not affect
the right of the Obligor Indemnified Party’s indemnification hereunder, except
to the extent the Obligee is materially prejudiced by such delay or omission.
 
(b) If the Obligees admit (in writing) their obligation to indemnify the Obligor
Indemnified Party with respect to any Third Party Claim, then the Obligees shall
have the right to defend, at their sole cost and expense, the Obligor
Indemnified Party against such Third Party Claim with counsel selected by the
Obligees (who shall be reasonably satisfactory to the Obligor Indemnified
Party), by all appropriate proceedings, to a final conclusion or settlement at
the discretion of the Obligees in accordance with this Section 1.2(b).  The
Obligees shall have full control of such defense and proceedings, including any
compromise or settlement thereof; provided that the Obligees shall not enter
into any settlement agreement without the written consent of the Obligor
Indemnified Party; provided further, that such consent shall not be required if
(i) the settlement agreement contains a complete and unconditional general
release by the third Person asserting the claim to all Obligor Indemnified
Parties affected by the claim, (ii) the settlement agreement does not contain
any sanction or restriction upon the conduct of any business by the Obligor
Indemnified Party or its affiliates and (iii) the settlement agreement does not
create a financial or other obligation on the part of the Obligor Indemnified
Party or any other Person other than the Obligees.  If requested by the
Obligees, the Obligor Indemnified Party agrees, at the sole cost and expense of
the Obligees, to cooperate with the Obligees and their counsel in contesting any
Third Party Claim that the Obligees elect to contest, including the making of
any reasonably related counterclaim against the Person asserting the Third Party
Claim or any cross complaint against any Person and making the books and records
and personnel of the Obligor Indemnified Party reasonably available during
normal business hours.  The Obligor Indemnified Party may participate in, but
not control, any defense or settlement of any Third Party Claim controlled by
the Obligees pursuant to this Section 1.2(b), and the Obligor Indemnified Party
shall bear its own costs and expenses with respect to such participation.
 
(c) If the Obligees do not admit (in writing) their obligation to indemnify the
Obligor Indemnified Party pursuant to Section 1.2(b), then the Obligor
Indemnified Party shall have the right to defend, and be reimbursed for its
reasonable cost and expense (but only if the Obligor Indemnified Party is
actually entitled to indemnification hereunder) in regard to the Third Party
Claim with counsel selected by the Obligor Indemnified Party (who shall be
reasonably satisfactory to the Obligees), by all appropriate proceedings, which
proceedings shall be prosecuted diligently by the Obligor Indemnified Party.  In
such circumstances, the Obligor Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Obligor Indemnified Party may not enter into any
compromise or settlement of such Third Party Claim if indemnification is to be
sought hereunder, without the Obligees’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  The Obligees may participate
in, but not control, any defense or settlement controlled by the Obligor
Indemnified Party pursuant to this Section 1.2(c), and the Obligees shall bear
their own costs and expenses with respect to such participation.
 
 
2

--------------------------------------------------------------------------------

 
 
Any claim by an Obligor Indemnified Party for indemnification under this
Agreement that does not result from a Third Party Claim (a “Direct Claim”) will
be asserted by giving the Obligee reasonably prompt written notice thereof, but
in any event not later than thirty (30) days after the Obligor Indemnified Party
becomes aware of such Direct Claim.  Failure to timely provide such notice of a
Direct Claim shall not affect the right of the Obligor Indemnified Party’s
indemnification hereunder, except to the extent the Obligees are materially
prejudiced by such delay or omission.  Such notice by the Obligor Indemnified
Party will describe the Direct Claim in reasonable detail, will include copies
of all available material written evidence thereof and will indicate the
estimated amount, if reasonably practicable, of damages that has been or may be
sustained by the Obligor Indemnified Party.  The Obligees will have a period of
fifteen (15) Business Days within which to respond in writing to such Direct
Claim.  If the Obligees do not so respond within such fifteen (15) Business Day
period, the Obligees will be deemed to have rejected such claim, in which event
the Obligor Indemnified Party will be free to pursue such remedies as may be
available to the Obligor Indemnified Party on the terms and subject to the
provisions of this Agreement.
 
Section 1.3. Miscellaneous.
 
(a) Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement between the parties with respect to the subject matter hereof
and there are no agreements, understandings, representations or warranties
between the parties with respect to the subject matter hereof other than those
set forth or referred to herein.
 
(b) Successors and Assigns; Parties in Interest. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns; provided, however, that this Agreement may not be assigned by any
Obligee without the prior written consent of the Obligor, except that (i) any
Obligee may assign its rights and obligations hereunder in the event such
Obligee transfers its business, assets and operations to one or more third
parties (either by merger, stock sale, sale of all or substantially all of the
assets of Obligee or otherwise) so long as such Obligee requires, as a condition
to such transfer, that the transferee(s) assume in writing such obligations
under this Agreement and (ii) any Obligee may assign its rights under this
Agreement to any of its Affiliates; provided, however, that, notwithstanding the
foregoing, in the case of subclause (ii), no such assignment shall relieve such
Obligee of its obligations under this Agreement.
 
(c) Amendment; Waiver. This Agreement may not be modified or amended except by
an instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Any party may,
only by an instrument in writing, waive compliance by another party with any
term or provision of this Agreement on the part of such other party to be
performed or complied with.  The waiver by any party of a breach of any term or
provision of this Agreement shall not be construed as a waiver of any subsequent
breach.
 
(d) Notices. All notices required or permitted hereunder shall be in writing and
deemed sufficiently given for all purposes hereof if (i) delivered in person, by
courier or by registered or certified United States Mail to the Person to be
notified, with receipt obtained, or (ii) sent by telecopy, telefax or other
facsimile or electronic transmission, with “answer back” or other “advice of
receipt” obtained, in each case to the appropriate address or number as set
forth below (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 1.3(d)).  Each notice shall be
deemed effective on receipt by the addressee as
 
 
3

--------------------------------------------------------------------------------

 
 
aforesaid; provided that, notice received by telex, telecopy, telefax or other
facsimile or electronic transmission after 5:00 p.m. at the location of the
addressee of such notice shall be deemed received on the first business day
following the date of such electronic receipt.
 
 
If to any Obligee, to:
 
Talos Production LLC
c/o Talos Energy LLC
1600 Smith St., Suite 5000
Houston, Texas 77002-7380
Telecopy No.: (713) 351-4100
 
with a copy to (which shall not constitute notice):
 
Mayer Brown LLP
700 Louisiana Street, Suite 3400
Houston, Texas 77002
Attention: William S. Moss III
Telecopy No.: (713) 238-2349
 
If to Obligor, to:
 
Helix Energy Solutions Group, Inc.
400 North Sam Houston Parkway East
Suite 400
Houston, Texas 77060
Attention: Alisa B. Johnson
Telecopy No.: (281) 618-0505
 
with a copy to (which shall not constitute notice):
 
Locke Lord LLP
600 Travis, Suite 2800
Houston, Texas 77002
Attention: Bill Swanstrom
Telecopy: (713) 229-2518
 
Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.  EACH PARTY HERETO WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO
EFFECT SUCH WAIVER.  EACH PARTY CONSENTS TO PERSONAL JURISDICTION IN ANY LEGAL
ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT IN ANY COURT, FEDERAL
OR STATE, WITHIN DELAWARE, HAVING SUBJECT MATTER JURISDICTION AND WITH RESPECT
TO
 
 
4

--------------------------------------------------------------------------------

 
 
ANY SUCH CLAIM, EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY CLAIM, OR ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE, THAT
VENUE OR JURISDICTION IS NOT PROPER WITH RESPECT TO ANY SUCH LEGAL ACTION, SUIT
OR PROCEEDING BROUGHT IN SUCH COURT IN DELAWARE, INCLUDING ANY CLAIM THAT SUCH
LEGAL ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND ANY CLAIM THAT IT IS NOT SUBJECT TO PERSONAL JURISDICTION
OR SERVICE OF PROCESS IN DELAWARE. EACH PARTY AGREES THAT (i) THE FEDERAL OR
STATE COURTS WITHIN DELAWARE WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE DISPUTES ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT AND
(ii) NO ACTION OR PROCEEDING WILL BE FILED IN ANY OTHER COURT.
 
(e) Severability. If any term, provision or condition of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any Law, this Agreement shall be reformed to the extent necessary to
conform, in each case consistent with the intention of the parties, to such Law,
and to the extent such term, provision or condition cannot be so reformed, then
such term, provision or condition (or such invalid, illegal or unenforceable
application thereof) shall be deemed deleted from (or prohibited under) this
Agreement, as the case may be, and the validity, legality and enforceability of
the remaining terms, provisions and conditions contained herein (and any other
application of such term, provision or condition) shall not in any way be
affected or impaired thereby.  Upon such determination that any term or other
provision or condition is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by and delivered to
each of the parties.
 
 
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed by their respective duly authorized officers as of the date first written
above.
 

  TALOS PRODUCTION LLC                     By:       Name:       Title:    

 
 

  ENERGY RESOURCE TECHNOLOGY GOM,     LLC                     By:       Name:  
    Title:    

 
 

  CKB PETROLEUM, LLC                     By:       Name:       Title:    

 
 

  HELIX ENERGY SOLUTIONS GROUP, INC.                     By:       Name:      
Title:    

 
 
 

--------------------------------------------------------------------------------

 